EXHIBIT 10.32
SUBSCRIPTION AGREEMENT
Wireless Ronin Technologies, Inc.
Baker Technology Plaza
5929 Baker Road, Suite 475
Minnetonka, MN 55345
Ladies and Gentlemen:
     The undersigned (the “Investor”) hereby confirms its agreement with
Wireless Ronin Technologies, Inc., a Minnesota corporation (the “Company”), as
follows:
     1. This Subscription Agreement, together with the Annex and Exhibits
attached hereto (collectively, this “Agreement”) is made as of the date set
forth below between the Company and the Investor.
     2. The Company has authorized the sale and issuance to certain investors of
up to an aggregate of 1,480,000 units (the “Units”), with each Unit consisting
of (i) one share (a “Share,” collectively the “Shares”) of its common stock,
$0.01 par value per share (the “Common Stock”) and (ii) one warrant (a
“Warrant,” collectively the “Warrants”) to purchase 0.20 shares of Common Stock
(the fractional amount being the “Warrant Ratio”) in substantially the form
attached hereto as Exhibit B, for a purchase price of $1.25 per Unit (the
“Purchase Price”). Units will not be issued or certificated. The Shares and the
Warrants are immediately separable and will be issued separately. The shares of
Common Stock issuable upon exercise of the Warrants are referred to herein as
the “Warrant Shares” and, together with the Units, the Shares and the Warrants,
are referred to herein as the “Offered Securities.”
     3. The offering and sale of the Units (the “Offering”) are being made
pursuant to (a) an effective Registration Statement on Form S-3 — File
No. 333-161700 ( the “Registration Statement”) filed by the Company with the
United States Securities and Exchange Commission (the “Commission”), including
the Prospectus contained therein dated September 29, 2009 (the “Base
Prospectus”), (b) if applicable, certain “free writing prospectuses” (as that
term is defined in Rule 405 under the Securities Act of 1933, as amended (the
“Act”)), that have been or will be filed, if required, with the Commission and
delivered to the Investor on or prior to the date hereof (the “Issuer Free
Writing Prospectus”), containing certain supplemental information regarding the
Units, the terms of the Offering and the Company, and (c) a Prospectus
Supplement (the “Prospectus Supplement” and, together with the Base Prospectus,
the “Prospectus”) containing certain supplemental information regarding the
Units and terms of the Offering that has been or will be filed with the
Commission and delivered to the Investor (or made available to the Investor by
the filing by the Company of an electronic version thereof with the Commission).
     4. The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Units set
forth below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the “Terms

 



--------------------------------------------------------------------------------



 



and Conditions for Purchase of Units” attached hereto as Annex I and
incorporated herein by this reference as if fully set forth herein. The Investor
acknowledges that the Offering is not being underwritten by the placement agent
for the Offering named in the Prospectus Supplement (the “Placement Agent”) and
that there is no minimum offering amount.
     5. The manner of settlement of the Shares included in the Units purchased
by the Investor shall be determined by such Investor as follows (check one):
[____] A.    Delivery versus payment (“DVP”) through The Depository Trust &
Clearing Corporation (“DTC”) (i.e., on the Closing Date (as defined in
Section 3.1 of Annex I), the Company shall deliver Shares registered in the
Investor’s name and address as set forth below and released by the Transfer
Agent to the Investor through DTC at the Closing directly to the account at
Northland Securities, Inc. (“Northland”) identified by the Investor; upon
receipt of such Shares, Northland shall promptly electronically deliver such
Shares to the Investor, and simultaneously therewith payment shall be made by
Northland by wire transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY
AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:
(I) NOTIFY NORTHLAND OF THE ACCOUNT OR ACCOUNTS AT NORTHLAND TO BE CREDITED WITH
THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND
(II) CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT NORTHLAND TO BE CREDITED WITH THE
UNITS BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.
— OR —
[____] B.    Delivery by crediting the account of the Investor’s prime broker
(as specified by such Investor on Exhibit A annexed hereto) with the Depository
Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”)
system, whereby Investor’s prime broker shall initiate a DWAC transaction on the
Closing Date (as defined in Section 3.1 of Annex I hereto) using its DTC
participant identification number, and released by Registrar and Transfer
Company, the Company’s transfer agent (the “Transfer Agent”), at the Company’s
direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:
(I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE

2



--------------------------------------------------------------------------------



 



TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES; AND
(II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE
PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE ACCOUNT DESIGNATED BY
THE COMPANY.
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR WIRE TRANSFER TO THE COMPANY IN A TIMELY MANNER. IF
THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES
NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE UNITS MAY
NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM
THE CLOSING ALTOGETHER, AT THE COMPANY’S DISCRETION.
     6. The executed Warrant shall be delivered in accordance with the terms
thereof.
     7. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a FINRA member or an Associated Person (as such term is defined under the
FINRA Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
     Exceptions:
     
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
     8. The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, the documents incorporated by
reference therein and any free writing prospectus (collectively, the "Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to delivery of this Agreement to the Company,
the Investor will receive certain additional information regarding the Offering,
including pricing information (the “Offering Information”). Such information may
be provided to the Investor by any means permitted under the Act, including the
Prospectus Supplement, a free writing prospectus and oral communications.
     9. No offer by the Investor to buy Units will be accepted and no part of
the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information

3



--------------------------------------------------------------------------------



 



and the Company has accepted such offer by countersigning a copy of this
Agreement, and any such offer may be withdrawn or revoked by the Investor,
without obligation or commitment of any kind, at any time prior to the Company
(or the Placement Agent on behalf of the Company) sending (orally, in writing or
by electronic mail) notice of its acceptance of such offer. An indication of
interest will involve no obligation or commitment of any kind until the Investor
has been delivered the Offering Information and this Agreement is accepted and
countersigned by or on behalf of the Company. The Investor understands and
agrees that the Company, in its sole discretion, reserves the right to accept or
reject this subscription for the Units, in whole or in part.
[Remainder of Page Left Blank Intentionally. Signature Page Follows.]

4



--------------------------------------------------------------------------------



 



Signature Page to Subscription Agreement

       
Number of Units:
 
Purchase Price Per Unit:
  $ 1.25
Aggregate Purchase Price:
  $

     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.
     Dated this ____ day of November, 2010.

          EXACT NAME OF INVESTOR
    By:       Print Name:     Title:       Address:                  

     Agreed and Accepted this ____ day
     of November, 2010:

          WIRELESS RONIN TECHNOLOGIES, INC.
    By:         Name:   Darin P. McAreavey      Title:   Vice President and
Chief Financial Officer     

5



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF UNITS
     Capitalized terms used in this Annex I but not defined herein shall have
the meaning ascribed to them in the Subscription Agreement to which these Terms
and Conditions for Purchase of Units are attached as Annex I (said Subscription
Agreement, together with the Annex and Exhibits attached thereto, collectively
this “Agreement”). All references to dollar amounts used herein refer to United
States dollars unless expressly noted otherwise.
          1. Authorization and Sale of the Units
          Subject to the terms and conditions of this Agreement, the Company has
authorized the sale of the Units.
          2. Agreement to Sell and Purchase the Units; Placement Agent
     2.1 At the Closing (as defined in Section 3.1), the Company will sell to
the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Units set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
     2.2 The Company proposes to enter into substantially this same form of
Agreement in all material respects with certain other investors (the “Other
Investors”) and expects to complete sales of Units to them. The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors,” and this Agreement and the Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
     2.3 Investor acknowledges that the Company has agreed to pay the Placement
Agent a fee (the “Placement Fee”) in respect of the sale of Units to the
Investor.
     2.4 The Company has entered into a Placement Agent Agreement, dated
October 26, 2010 (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Investor with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except for knowledge of the existence of this Offering and except
as will be disclosed in the Prospectus and the Company’s Form 8-K filed with the
Commission in connection with the Offering.
     3. Closings and Delivery of the Units and Funds.
     3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the

Annex I-1



--------------------------------------------------------------------------------



 



Company and the Placement Agent, and of which the Investors will be notified in
advance by the Placement Agent, in accordance with Rule 15c6-1 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (for
purposes of this Section 3.1, notice by e-mail is sufficient); provided,
however, in no event will the Closing Date be more than seven calendar days
after than the date on which the Investor delivers the funds to the Company as
described in Section 3.3 below (or the next business day if the seventh day
after the date on which the Investor delivers the funds to the Company is a
Saturday, Sunday, federal legal holiday, or a day on which banking institutions
in the State of Minnesota or New York are authorized or required by law or other
governmental action to close). At the Closing, (a) the Company shall cause the
Transfer Agent to deliver to the Investor the number of Shares included in the
Units as set forth on the Signature Page registered in the name of the Investor
or, if so indicated on the Investor Questionnaire attached hereto as Exhibit A,
in the name of a nominee designated by the Investor, (b) the Company shall cause
to be delivered to the Investor a Warrant to purchase a number of whole Warrant
Shares determined by multiplying the number of Shares included in the Units as
set forth on the signature page by the Warrant Ratio and rounding down to the
nearest whole number and (c) the aggregate purchase price for the Units being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company, subject to Section 3.3 hereof.
     3.2 Conditions to the Obligations of the Parties.
     (a) Conditions to the Company’s Obligations. The Company’s obligation to
issue and sell the Units to the Investor shall be subject to: (i) the Company
having accepted the Investor’s offer to purchase the Units, which shall be
evidenced by the Company countersigning this Agreement; (ii) the receipt by the
Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page; and (iii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing.
     (b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agreement, and to the condition that the
Placement Agent shall not have: (i) terminated the Placement Agreement pursuant
to the terms thereof or (ii) determined that the conditions to the closing in
the Placement Agreement have not been satisfied. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Units that they have agreed to purchase from the Company. The Investor
understands and agrees that, in the event that the Placement Agent in its sole
discretion determines that the conditions to closing in the Placement Agreement
have not been satisfied or if the Placement Agreement may be terminated for any
other reason permitted thereby, then the Placement Agent may, but shall not be
obligated to, terminate such Placement Agreement, which shall have the effect of
terminating this Agreement pursuant to Section 14 below.
     3.3 Delivery of Funds.

Annex I-2



--------------------------------------------------------------------------------



 



          (a) Delivery Versus Payment through DTC. If the Investor elects to
settle the Shares included in the Units purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account at Northland Securities, Inc. (“Northland”) to be
credited with the Units being purchased by the Investor have a minimum balance
equal to the aggregate purchase price for the Units being purchased by the
Investor.
          (b) Wire Transfer Delivery. If the Investor elects to settle the
Shares included in the Units purchased by such Investor through wire transfer to
the Company, no later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall remit by wire
transfer the amount of funds equal to the aggregate purchase price for the Units
being purchased by the Investor to the account designated by the Company. Such
funds shall be held in trust by the Company for the benefit of the Investor
until (a) the Closing upon the satisfaction, in the sole judgment of the
Placement Agent, of the conditions set forth in Section 3.2(b) hereof (at which
time the Company will issue the Warrant to the Investor) and (b) the Company has
irrevocably directed its Transfer Agent to credit the Investor’s account or
accounts with the Shares pursuant to the information contained in the DWAC (as
defined below), at which time the funds shall become the Company’s sole and
exclusive property.
     3.4 Delivery of Shares.
          (a) Delivery Versus Payment through DTC. If the Investor elects to
settle the Shares included in the Units purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify Northland of the account at Northland to be credited with the Shares
included in the Units being purchased by such Investor. On the Closing Date, the
Company shall deliver the Shares to the Investor through DTC directly to the
account at Northland identified by Investor and simultaneously therewith payment
shall be made by Northland by wire transfer to the Company.
          (b) Wire Transfer Delivery. If the Investor elects to settle the
Shares included in the Units purchased by such Investor through wire transfer
delivery, no later than one (1) business day after the execution and delivery of
this Agreement by the Investor and the Company, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by such Investor are maintained, which broker/dealer shall be a
DTC participant, to set up a DWAC instructing the Company’s Transfer Agent to
credit such account or accounts with the Shares by means of an electronic
book-entry delivery. Simultaneously with the release of funds to the Company
held in trust pursuant to Section 3.3 hereof, the Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.

Annex I-3



--------------------------------------------------------------------------------



 



          4. Representations, Warranties and Covenants of the Investor.
     The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent as at the date hereof and at the Closing Date,
that:
     4.1 The Investor: (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Units, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Units set
forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.
     4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Units, or possession or distribution of offering materials in
connection with the issue of the Units, in any jurisdiction outside the United
States where action for that purpose is required, (b) if the Investor is outside
the United States, it will comply with all applicable laws and regulations in
each foreign jurisdiction in which it purchases, offers, sells or delivers
Offered Securities or has in its possession or distributes any offering
material, in all cases at its own expense, and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Units, except as set forth in the Disclosure Package and the documents
incorporated by reference therein and the Offering Information.
     4.3 (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
     4.4 The Investor understands that nothing in this Agreement, the Disclosure
Package, the Prospectus, the Offering Information or any other materials
presented to the Investor in connection with the purchase and sale of the Units
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors

Annex I-4



--------------------------------------------------------------------------------



 



and made such investigation as it, in its sole discretion, has deemed necessary
or appropriate in connection with its purchase of Units.
     4.5 Since the first date on which the Company or the Placement Agent
contacted such Investor about the Offering, the Investor has not disclosed any
information regarding the Offering to any third parties (other than its legal,
accounting and other advisors) and has not engaged in any transactions involving
the securities of the Company (including, without limitation, any Short Sales
(as defined herein) involving the Company’s securities). The Investor covenants
that it will not engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed. The Investor agrees that it will not use
any of the Shares or Warrants acquired pursuant to this Agreement to cover any
short position in the Common Stock if doing so would be in violation of
applicable securities laws. For purposes hereof, “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in
Rule 16a-1(h) under the Exchange Act) and similar arrangements (including on a
total return basis), and sales and other transactions through non-U.S. broker
dealers or foreign regulated brokers.
     5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary.
     Notwithstanding any investigation made by any party to this Agreement or by
the Placement Agent, all covenants, agreements, representations and warranties
made by the Company and the Investor herein will survive the execution of this
Agreement, the delivery to the Investor of the Shares and Warrants included in
the Units being purchased and the payment therefor. The Placement Agent shall be
a third party beneficiary with respect to the representations, warranties and
agreements of the Investor in Section 4 hereof.
          6. Notices.
     All notices, requests, consents and other communications hereunder will be
in writing, will be mailed (a) if within the domestic United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
(c) will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:

Annex I-5



--------------------------------------------------------------------------------



 



If to the Company, to:
Wireless Ronin Technologies, Inc.
Baker Technology Plaza
5929 Baker Road, Suite 475
Minnetonka, MN 55345
Attention: Darin P. McAreavey, Vice President and Chief Financial Officer
Facsimile: (952) 974-7887
with copies to:
Briggs and Morgan, P.A.
2200 IDS Center
80 S. 8th Street
Minneapolis, MN 55402
Attention: Brett D. Anderson
Facsimile: (612) 977-8650
     If to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
          7. Changes.
     This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
          8. Headings.
     The headings of the various sections of this Agreement have been inserted
for convenience of reference only and will not be deemed to be part of this
Agreement.
          9. Severability.
     In case any provision contained in this Agreement should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
          10. Governing Law.
     This Agreement will be governed by, and construed in accordance with, the
internal laws of the State of Minnesota, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.
          11. Execution, Counterparts and Delivery of the Prospectus Supplement.
     This Agreement may be executed in two or more counterparts, each of which
will constitute an original, but all of which, when taken together, will
constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto

Annex I-6



--------------------------------------------------------------------------------



 



and delivered to the other parties. The parties shall be entitled to rely upon
delivery by facsimile or e-mail of an executed copy of this Agreement, and
acceptance by a party of such facsimile or e-mail copy shall be legally
effective to create a valid and binding agreement between the Investor and the
Company in accordance with the terms of this Agreement. The Company and the
Investor acknowledge and agree that the Company shall deliver its counterpart to
the Investor along with the Prospectus Supplement (or the filing by the Company
of an electronic version thereof with the Commission).
          12. Confirmation of Sale.
     The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s signed counterpart to this Agreement, together with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission) shall constitute written confirmation of the Company’s agreement
to sell Units to such Investor in accordance with the terms of this Agreement.
          13. Press Release.
     The Company and the Investor agree that the Company shall issue a press
release announcing the Offering and disclosing all material information
regarding the Offering prior to the opening of the financial markets in New York
City on the business day immediately after the date hereof; provided, however,
that the Company shall not issue any press release or other announcement naming
the Investor without the Investor’s prior approval.
          14. Termination.
     In the event that the Placement Agreement is terminated by the Placement
Agent pursuant to the terms thereof, this Agreement shall terminate without any
further action on the part of the parties hereto.
[Exhibit A (Investor Questionnaire) Follows]

Annex I-7



--------------------------------------------------------------------------------



 



Exhibit A
WIRELESS RONIN TECHNOLOGIES, INC.
INVESTOR QUESTIONNAIRE
     Pursuant to Section 3 of Annex I to the Agreement, please provide us with
the following information. PLEASE COMPLETE VERY CAREFULLY. THE COMPANY WILL
INSTRUCT ITS TRANSFER AGENT TO ISSUE SHARES ELECTRONICALLY TO THE CLEARING
BROKER (THE DTC PARTICIPANT) SPECIFIED BELOW. IT WILL BE YOUR CLEARING BROKER’S
RESPONSIBILITY TO PULL THE SHARES FROM DTC.

1.   The exact name in which your Units are to be registered. You may use a
nominee name if appropriate:                   2.   The relationship between the
Investor and the registered holder listed in response to item 1 above:          
    3.   The mailing address of the registered holder listed in response to item
1 above:                                         Fax:

  4.   The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:               5.   Name of DTC
Participant (broker-dealer at which the account or accounts to be credited with
the Shares are maintained):               6.   DTC Participant Number:          
    7.   Name of Account at DTC Participant being credited with the Shares:    
          8.   Account Number at DTC Participant being credited with the Shares:
           

A-1



--------------------------------------------------------------------------------



 



Exhibit B
WARRANT AGREEMENT
WIRELESS RONIN TECHNOLOGIES, INC.
WARRANT TO PURCHASE SHARES OF COMMON STOCK
Date of Issuance: November 19, 2010
VOID AFTER NOVEMBER 19, 2013
     THIS CERTIFIES THAT, for value received, [______________], or permitted
registered assigns (the “Holder”), is entitled to subscribe for and purchase at
the Exercise Price (defined below) from Wireless Ronin Technologies, Inc., a
Minnesota corporation (the “Company”), up to [____________] shares of the common
stock of the Company, par value $0.01 per share (the “Common Stock”). This
warrant is one of a series of warrants issued by the Company as of the date
hereof (individually a “Warrant”; collectively, the “Warrants”) pursuant to
those certain subscription agreements between the Company and the investors
identified therein, dated as of November 15, 2010 (collectively, the
“Subscription Agreement”).
     1. DEFINITIONS. Capitalized terms used herein but not otherwise defined
herein shall have their respective meanings as set forth in the Subscription
Agreement. As used herein, the following terms shall have the following
respective meanings:
               (A) “Eligible Market” means any of the New York Stock Exchange,
the American Stock Exchange, the NASDAQ Global Market, the NASDAQ Global Select
Market or the NASDAQ Capital Market.
               (B) “Exercise Period” shall mean the period commencing the date
hereof and ending 5:00 P.M. New York City time on November 19, 2013, unless
sooner terminated as provided below.
               (C) “Exercise Price” shall mean $1.4375 per share, subject to
adjustment pursuant to Section 4 below.
               (D) “Exercise Shares” shall mean the shares of Common Stock
issuable upon exercise of this Warrant.
               (E) “Trading Day” shall mean (a) any day on which the Common
Stock is listed or quoted and traded on its primary Trading Market, (b) if the
Common Stock is not then listed or quoted and traded on any Eligible Market,
then a day on which trading occurs on the OTC Bulletin Board (or any successor
thereto), or (c) if trading does not occur on the OTC Bulletin Board (or any
successor thereto), any business day.
               (F) “Trading Market” shall mean the NASDAQ Capital Market or any
other Eligible Market, or any national securities exchange, market or trading or
quotation facility on which the Common Stock is then listed or quoted.
     2. EXERCISE OF WARRANT. The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following

B-1



--------------------------------------------------------------------------------



 



to the Company at its address set forth on the signature page hereto (or at such
other address as it may designate by notice in writing to the Holder):
               (A) An executed Notice of Exercise in the form attached hereto;
               (B) Payment of the Exercise Price in cash or by check; and
               (C) This Warrant.
     Execution and delivery of the Notice of Exercise shall have the same effect
as cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Exercise Shares, if any.
     Certificates for Exercise Shares purchased hereunder shall be transmitted
by the Company’s transfer agent (the “Transfer Agent”) to the Holder by
crediting the account of the Holder’s prime broker with the Depository Trust &
Clearing Corporation through its Deposit Withdrawal Agent Commission system if
the Company is a participant in such system, and otherwise by physical delivery
to the address specified by the Holder in the Notice of Exercise within three
(3) business days from the delivery to the Company of the Notice of Exercise,
surrender of this Warrant and payment of the aggregate Exercise Price as set
forth above. This Warrant shall be deemed to have been exercised on the date the
latest of the Warrant, Notice of Exercise and Exercise Price are received by the
Company.
     The person in whose name any certificate or certificates for Exercise
Shares are to be issued upon exercise of this Warrant shall be deemed to have
become the holder of record of such shares on the date on which the Notice of
Exercise was delivered, this Warrant was surrendered and payment of the Exercise
Price was made, irrespective of the date of delivery of such certificate or
certificates, except that, if the date of such surrender and payment is a date
when the stock transfer books of the Company are closed, such person shall be
deemed to have become the holder of such shares at the close of business on the
next succeeding date on which the stock transfer books are open.
     Upon any partial exercise of this Warrant, the Company, at its expense,
will forthwith and, in any event within five business days, issue and deliver to
the Holder a new warrant or warrants of like tenor, registered in the name of
the Holder, exercisable during the balance of the Exercise Period, in the
aggregate, for the balance of the number of shares of Common Stock remaining
available for purchase under this Warrant.
     3. COVENANTS OF THE COMPANY.
          3.1 COVENANTS AS TO EXERCISE SHARES. The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens (other
than those imposed by the Holder) and charges with respect to the issuance
thereof. The Company further covenants and agrees that the Company will at all
times during the Exercise Period, have authorized and reserved, free from
preemptive rights, a sufficient number of shares of Common Stock to provide for
the exercise of the rights represented by this Warrant. If at any time during
the Exercise Period the number of

B-2



--------------------------------------------------------------------------------



 



authorized but unissued shares of Common Stock shall not be sufficient to permit
exercise of this Warrant, the Company will take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.
          3.2 NO IMPAIRMENT. Except and to the extent as waived or consented to
by the holder of the Warrants representing at least a majority of the number of
shares of Common Stock then subject to outstanding Warrants, the Company will
not, by amendment of its Articles of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of this Warrant and in the taking of all such
action as may be necessary or appropriate in order to protect the exercise
rights of the Holder against impairment.
          3.3 NOTICES OF RECORD DATE AND CERTAIN OTHER EVENTS. In the event of
any taking by the Company of a record of the holders of any class of securities
for the purpose of determining the holders thereof who are entitled to receive
any dividend or other distribution, the Company shall mail to the Holder, at
least twenty (20) days prior to the date on which any such record is to be taken
for the purpose of such dividend or distribution, a notice specifying such date.
In the event of any voluntary dissolution, liquidation or winding up of the
Company, the Company shall mail to the Holder, at least twenty (20) days prior
to the date of the occurrence of any such event, a notice specifying such date.
In the event the Company authorizes or approves, enters into any agreement
contemplating, or solicits stockholder approval for any Fundamental Transaction,
as defined in Section 6 herein, the Company shall mail to the Holder, at least
twenty (20) days prior to the date of the occurrence of such event, a notice
specifying such date.
     4. ADJUSTMENT OF EXERCISE PRICE AND SHARES.
     In the event of changes in the outstanding Common Stock of the Company by
reason of stock dividends, split-ups, recapitalizations, reclassifications,
combinations or exchanges of shares, separations, reorganizations, liquidations,
consolidation, acquisition of the Company (whether through merger or acquisition
of substantially all the assets or stock of the Company), or the like, the
number, class and type of shares available under this Warrant in the aggregate
and the Exercise Price shall be correspondingly adjusted to give the Holder of
this Warrant, on exercise for the same aggregate Exercise Price, the total
number, class, and type of shares or other property as the Holder would have
owned had this Warrant been exercised prior to the event and had the Holder
continued to hold such shares until the event requiring adjustment. The form of
this Warrant need not be changed because of any adjustment in the number of
Exercise Shares subject to this Warrant.
     Upon the occurrence of each adjustment pursuant to this Section 4, the
Company at its expense will, at the written request of the Holder, promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted Exercise Price and adjusted number or type of Exercise Shares or other
securities issuable upon exercise of this Warrant (as applicable), describing
the

B-3



--------------------------------------------------------------------------------



 



transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder.
     5. FRACTIONAL SHARES. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.
     6. FUNDAMENTAL TRANSACTIONS. If, at any time while this Warrant is
outstanding, (i) the Company effects any merger of the Company with or into
another entity and the Company is not the surviving entity, (ii) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or by another individual or entity, and approved by the Company) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares of Common Stock for other securities, cash or property or
(iv) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (other than
as a result of a subdivision or combination of shares of Common Stock covered by
Section 4 above) (in any such case, a “Fundamental Transaction”), then, upon any
subsequent exercise of this Warrant, the Holder shall have the right to receive
the number of shares of Common Stock of the successor or acquiring corporation
or of the Company and any additional consideration (the “Alternate
Consideration”) receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event (disregarding any limitation on exercise
contained herein solely for the purpose of such determination). For purposes of
any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration. Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction, then the Company or any successor entity shall at the
Holder’s option, exercisable at any time concurrently with or within thirty
(30) days after the consummation of the Fundamental Transaction, purchase this
Warrant from the Holder by paying to the Holder an amount of cash equal to the
value of this Warrant as determined in accordance with the Black Scholes Option

B-4



--------------------------------------------------------------------------------



 



Pricing Model obtained from the “OV” function on Bloomberg L.P. using (i) a
price per share of Common Stock equal to the Volume-Weighted Average Price of
the Common Stock for the Trading Day immediately preceding the date of
consummation of the applicable Fundamental Transaction, (ii) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of this Warrant as of the date of consummation of the applicable
Fundamental Transaction and (iii) an expected volatility equal to the lesser of
(1) the thirty (30) day volatility obtained from the “HVT” function on Bloomberg
L.P. determined as of the end of the Trading Day immediately following the
public announcement of the applicable Fundamental Transaction or (2) 70%. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this Section 6 and ensuring that this Warrant (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.
     7. NO STOCKHOLDER RIGHTS. Other than as provided in Section 3.3, this
Warrant in and of itself shall not entitle the Holder to any voting rights or
other rights as a stockholder of the Company.
     8. TRANSFER OF WARRANT. Subject to applicable laws and the restriction on
transfer set forth in the Subscription Agreement, this Warrant and all rights
hereunder are transferable, by the Holder in person or by duly authorized
attorney, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder. The transferee shall sign an
investment letter in form and substance reasonably satisfactory to the Company
and its counsel. Any proposed transfer of all or any portion of this Warrant in
violation of the provisions of this Warrant or the Subscription Agreement shall
be null and void. Upon surrender of this Warrant and delivery of an assignment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the transferee or transferees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
transferor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled.
     9. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company.
     10. NOTICES, ETC.. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address listed on the signature page hereto and to Holder at the
applicable address set forth on the applicable signature page to

B-5



--------------------------------------------------------------------------------



 



the Subscription Agreement or at such other address as the Company or Holder may
designate by ten (10) days advance written notice to the other parties hereto.
     11. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
     12. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by, and construed in accordance with, the internal
laws of the State of Minnesota, without giving effect to the principles of
conflicts of law that would require the application of the laws of any other
jurisdiction.
     13. AMENDMENT OR WAIVER. Any term of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the holders of the
Warrants representing at least a majority of the number of shares of Common
Stock then subject to outstanding Warrants.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

B-6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its duly authorized officer as of November 19, 2010.

            WIRELESS RONIN TECHNOLOGIES, INC.
      By:           Name:   Darin P. McAreavey        Title:   Vice President
and Chief Financial Officer        Baker Technology Plaza
5929 Baker Road, Suite 475
Minnetonka, MN 55345
                     

B-7



--------------------------------------------------------------------------------



 



         

NOTICE OF EXERCISE
TO: WIRELESS RONIN TECHNOLOGIES, INC.
     (1) The undersigned hereby elects to purchase [__________] shares of the
common stock, par value $0.01 (the “Common Stock”), of WIRELESS RONIN
TECHNOLOGIES, INC. (the “Company”) pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.
     (2) Please issue the certificate for shares of Common Stock in the name of,
and pay any cash for any fractional share to:
     
 
Print or Type Name
 
Taxpayer Identification Number
 
Street Address
 
City, State and Zip Code
     (3) If such number of shares shall not be all the shares purchasable upon
the exercise of this Warrant, a new warrant certificate for the balance of such
Warrant remaining unexercised shall be registered in the name of and delivered
to the Holder.

         
Dated:
       
 
       
 
       
 
       
 
       
 
      (Signature of Holder)
 
       
 
       
 
      (Printed Name of Holder)

B-8



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
     (To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)
     FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to

     
Name:
   
 
   
 
  (Please Print)
 
   
Address:
   
 
   
 
   
 
   
 
  (Please Print)

Dated: ____________________

         
Holder’s Signature:
       
 
       
 
       
Holder’s Address:
       
 
       
 
       
 
       

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

B-9